Citation Nr: 1003562	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for lymphedema of both 
legs, to include as secondary to medication for treatment of 
degenerative arthritis, right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from December 1980 to 
December 1986.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which denied 
entitlement to the benefit sought.

Previously, there were additional claims on appeal for 
increased ratings for degenerative arthritis of the lumbar 
spine, and of the cervical spine.  In a June 2009 decision, 
the RO increased from 20 to 40 percent the evaluation for a 
lumbar spine disorder, and from 20 to 30 percent the 
evaluation for a cervical spine disorder, both effective from 
March 27, 2009.  In correspondence received later that month, 
the Veteran withdrew from appellate consideration the issues 
of an increased rating for the above-referenced lumbar and 
cervical spine disabilities, stating that he was satisfied 
with higher ratings already awarded.  Hence, these claims are 
no longer on appeal.  See 38 C.F.R. § 20.204 (2009). 

In September 2009, the Veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board; a transcript of which is of 
record.  

During the September 2009 hearing, the Veteran's testimony 
raised the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  This additional claim, however, has not 
been developed and adjudicated by the RO.  Accordingly, the 
matter is referred to the RO for appropriate development and 
consideration.

As a further preliminary matter, the Board points out that 
the Veteran has been diagnosed with peripheral vascular 
disease (PVD).  He has also been found to have a more 
generalized form of edema though not lymphedema.  Pursuant to 
VA law, the claimant's application for benefits is to be 
liberally construed.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  The Board therefore also refers back to the RO a 
claim for service connection for edema in the lower 
extremities (diagnosed as PVD), to include as secondary to 
service-connected disability.


FINDING OF FACT

The Veteran has not been diagnosed with lymphedema in either 
leg.


CONCLUSION OF LAW

The criteria for service connection for lymphedema of both 
legs, to include as secondary to medication for treatment of 
degenerative arthritis, right knee, are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009);  38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini).  A regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3/159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Through VCAA notice correspondence dated February 2009, the 
RO notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  While there is no indication of notification 
concerning both the disability rating and effective date 
elements of a pending claim for benefits consistent with the 
holding in the Dingess/Hartman decision, as the underlying 
claim for service connection is being denied on the merits, 
the absence of notice on this subject has had no prejudicial 
effect upon adjudicating the appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced).

The relevant notice information must have been timely sent.  
The Court in Pelegrini prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
February 2009 VCAA notice did not meet this requirement.  
However, the Veteran has had an opportunity to respond to the 
VCAA correspondence in advance of the May 2009 Supplemental 
SOC (SSOC) readjudicating his claim.  There is no indication 
of any further available information or evidence that must be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has also undergone several 
VA examinations.  See McClendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  In support of his claim, the Veteran has 
provided additional private medical records, and several 
personal statements.  He also has testified during a 
September 2009 videoconference hearing before the 
undersigned.  There is no indication of any further available 
evidence or information that has not already been obtained.  
The record as it stands includes sufficient competent 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, a 
claimant is entitled to service connection on a secondary 
basis when it is shown that a service-connected disability 
has chronically aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Under the current 
version of 38 C.F.R. § 3.310(b), the regulation provides that 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service connected.  In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury.  These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder.  
See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b).

The averred basis of entitlement is that the Veteran's use of 
Motrin as a nonsteroidal antiflammatory drug (NSAID) to treat 
his right knee degenerative arthritis led to the development 
of chronic kidney disease, which in turn caused the onset of 
lymphedema of both legs.  As to the first component of the 
alleged causal chain of events, this much has already been 
recognized as the grounds for receipt of VA disability 
compensation.  Service connection had been granted for 
chronic kidney disease, associated with right knee 
degenerative arthritis and NSAID medication used to treat the 
same.  

However, there is no competent evidence that the Veteran has 
or ever has been diagnosed with lymphedema of either leg, the 
Board is denying the claim on appeal.

In a June 2008 statement, Dr. R. M., a kidney specialist, 
indicated that a diagnosis of NSAID nephropathy most likely 
as a result of chronic intake of high dose ibuprofen.  This 
further establishes the initial relationship between chronic 
kidney disease, and degenerative arthritis of the right knee.

A September 2008 record of VA outpatient treatment by a 
general practitioner indicates an assessment, in part, of 
PVD. 

The report of a May 2009 VA Compensation and Pension 
examination of the genitourinary system indicates the 
presence of mild to moderate bipedal edema.  The overall 
diagnosis was of diabetes mellitus.  There was no mention of 
any specific medical condition underlying the presence of 
edema. 

The Veteran also has been afforded VA examinations to 
determine whether claimed hypertension, and/or peripheral 
neuropathy of the upper and lower extremities, developed 
secondarily to his chronic kidney disease.  At no point did 
these examinations detect the presence of lymphedema, or for 
that matter any form of edema. 

Based on the preceding, there is no confirmed diagnosis of 
record of lymphedema.  The Board recognizes that a May 2009 
VA examination detected bipedal edema, but that 
notwithstanding a diagnosis of lymphedema was not forthcoming 
through this or any other source.  The specific condition of 
lymphedema involves obstruction of the lymph nodes and 
abnormal depositing of lymph fluids.  See Stedman's Medical 
Dictionary at 1076 (30th ed. 2003) (lymphedema is defined as 
"chronic unilateral or bilateral edema of the extremities 
due to accumulation of interstitial fluid as a result of 
stasis of lymph, which is secondary to obstruction of 
lymphatic vessels or disorders of the lymph nodes.").  There 
is no medical evidence of record to indicate or suggest that 
the Veteran has been diagnosed with lymphedema.  

The first criterion to establish service connection is 
competent evidence of the present disability claimed.  Moore 
v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for 
service-connected injury is limited to those claims which 
show a present disability.");  Hicks v. West, 12 Vet. App. 
86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."). 

Absent competent evidence of the existence of lymphedema of 
both legs, the Veteran's claim for service connection cannot 
be substantiated.  Given the lack of finding of a current 
disability, the Board need not inquire further into whether 
lymphedema is a disorder with a secondary medical 
relationship to a service-connected disability.  It warrants 
mention though, that there is no indication of record that 
the condition of lymphedema is generally associated with 
chronic kidney disease, as has been claimed in this instance. 

The Board has also considered the Veteran's own assertions in 
adjudicating this claim.  However, as he is a layperson, he 
cannot opine as to the proper medical diagnosis in this case, 
a matter not within the purview of lay observation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the claim for service connection for 
lymphedema of both legs must be denied.  The preponderance of 
the evidence is against the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for lymphedema of both legs, to include as 
secondary to medication for treatment of degenerative 
arthritis, right knee, is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


